Dausman, J.
— Appellees instituted this action *376against appellant to quiét title to two tracts of land. Appellant filed a pleading, denominated “cross-complaint,” to quiet her title as against the appellees to the first tract, and also to recover possession of said first tract and damages for the unlawful possession thereof by the appellees. As to the second tract, appellant filed a disclaimer. The cause was' submitted for trial to the court without a jury. The court made a special finding of facts, stated conclusions of law, and rendered judgment that appellees take nothing by their complaint, and that appellant take nothing by her cross-complaint. Appellant filed a motion for a new trial as to her “cross-complaint’* only, and specified as grounds therefor .that the decision was not sustained by sufficient evidence, and is contrary to law. The only error assigned is the overruling of the motion for a new trial. ■
1-2. We cannot disturb the action of the trial court for two reasons: (1) The evidence tends fairly to support the decision; and (2) in this case a new trial could not be granted as to. the “cross-complaint” only. Topp v. Standard Metal Co. (1911), 47 Ind. App. 483, 94 N. E. 891; Kessans v. Kessans (1915), 58 Ind. App. 437, 108 N. E. 380; Johnson v. McCulloch (1883), 89 Ind. 270; Oglebay v. Todd (1906), 166 Ind. 250, 76 N. E. 238.
Judgment-affirmed.
Nicholsy J., concurs in result.